IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,656


EX PARTE DANNY RASHON WILMORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F00-55264-NV IN THE 292ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to forty years' imprisonment. The Fifth Court of Appeals affirmed his
conviction. Wilmore v. State, No. 05-01-01399-CR (Tex. App.-Dallas, delivered October 23, 2002,
pet. dism'd).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file a petition for discretionary review pro se and, after agreeing
to file a petition for discretionary review pro bono, failed to timely file the petition.  	
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit and the record,
the trial court has entered findings of fact and conclusions of law that appellate counsel failed to
timely file a petition for discretionary review on Applicant's behalf and failed to advise Applicant
of his right to petition for discretionary review pro se. The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Fifth Court of Appeals in Cause No. 05-01-01399-CR that affirmed his conviction in Case No.
F00-55264-NV from the 292nd Judicial District Court of Dallas County. Applicant shall file his
petition for discretionary review with the Fifth Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: April 18, 2006
Do not publish